Exhibit 10.1

AMENDMENT TO

EMPLOYMENT AGREEMENT OF KEVIN E. GRANT

This AMENDMENT TO EMPLOYMENT AGREEMENT OF KEVIN E. GRANT (“Amendment”) is
entered into as of April 25, 2018 (the “Amendment Effective Date”) by and
between CYS Investments, Inc., a Maryland corporation (the “Company”) and Kevin
E. Grant (the “Executive”).

WHEREAS, the Executive and the Company entered into that certain Employment
Agreement of Kevin E. Grant (the “Employment Agreement”), dated September 1,
2011;

WHEREAS, the Severance Amount (as defined in the Employment Agreement) payable
pursuant Section 8.1(b) of the Employment Agreement is a short-term deferral
pursuant to Section 409A of the Internal Revenue Code (“Section 409A”) that is
not subject to Section 409A;

WHEREAS, the Executive and the Company desire to amend the Employment Agreement
in order to clarify when the Severance Amount (as defined in the Employment
Agreement) that may become due pursuant to Section 8.1(b) of the Employment
Agreement will be paid to the Executive; and

WHEREAS, following the Amendment, the Severance Amount will continue to be a
short term deferral that is not subject to Section 409A.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the sufficiency of which is hereby acknowledged,
the parties agree that the Employment Agreement is hereby amended as follows,
effective as of the Amendment Effective Date:

1. Section 8.1(b) of the Employment Agreement is hereby deleted and the
following shall be substituted therefore:

“b. Severance Payment. The Company shall pay the Executive an amount (the
“Severance Amount”) equal to two and one-half (2.5) times the average of the
Executive’s (i) Base Salary plus (ii) the Performance Bonus earned during the
three (3) fiscal years immediately preceding the year in which the termination
of the Executive’s employment occurs; provided, however, that if the Executive’s
employment is terminated due to the Company’s failure to renew this Agreement
pursuant to Section 3.1 hereto, then the Company shall pay the Executive an
amount equal to two (2) times (instead of two and one-half (2.5) times) the
average of the Executive’s (i) Base Salary plus (ii) Performance Bonus during
the three fiscal years immediately preceding the year in which the termination
of the Executive’s employment occurs. The Severance Amount shall be paid on the
Business Day upon which the Executive’s Release (defined below) becomes
effective and no longer revocable (and in no event later than March 15 of the
year following the year in which the Executive terminates for Good Reason or is
terminated by the Company for any reason other than Cause).”

2. A new Section 8.1(h) is hereby added to the Employment Agreement as follows:

“h. Escrow of Severance Amount. Beginning on the date of the public announcement
of a transaction that, if consummated, would result in a Change in Control (a
“CIC Announcement”), through the consummation of the transaction that results in
a Change in Control, upon the earliest of (i) the date on which the Executive is
informed that his employment with the Company, or its successor, will be
terminated other than for Cause, (ii) the date on which the Executive informs
the Company that he has Good Reason to terminate his employment with the
Company, or its successor, and (iii) the consummation of the transaction that
results in a Change in Control, the Company (the “Triggering Date”), or its
successor, shall, upon the Triggering Date deliver to an escrow agent (the
“Escrow Agent”)



--------------------------------------------------------------------------------

approved by the Executive, which approval shall not be unreasonably withheld, an
amount in cash equal to the Severance Amount, calculated as if the Executive’s
termination of employment occurred on the Triggering Date, such escrowed amount
not to be accessible by the Company, its successor or any of their agents, but
to remain subject to the creditors of the Company, or its successor. Upon
delivery of the Severance Amount to the Escrow Agent, the Company, or its
successor, and the Executive, shall provide the Escrow Agent with written
instructions to automatically deliver and transfer to the Executive the
Severance Amount upon the effectiveness of the Executive’s Release, and the
Company, or its successor, shall take all steps necessary to cause the Escrow
Agent to deliver the Severance Amount to the Executive, consistent with the
requirements of Section 8.1(b). If the Executive’s employment with the Company,
or its successor, is not actually terminated by the Company, or its successor,
without Cause or the Executive does not terminate his employment with the
Company, or its successor, for Good Reason within twelve (12) months following
the Change in Control, the amount held in escrow shall be returned to the
Company, or its successor. All costs associated with the provisions of this
Section 8.1(h) shall be the sole responsibility of the Company, or its
successor.”

3. As amended hereby, the Employment Agreement is specifically ratified and
reaffirmed. This Amendment is made a part of, and is incorporated into, the
Employment Agreement and is subject to all provisions therein (as amended
hereby), including the notice, modification and entire agreement provisions
thereof.

[Remainder of Page Intentionally Blank -

Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and the Company have executed this Amendment
to be effective for all purposes as provided above on the Amendment Effective
Date.

CYS INVESTMENTS, INC.

 

By:  

/s/ Thomas A. Rosenbloom

 

  Thomas A. Rosenbloom, Executive Vice President of   Business Development,
General Counsel & Secretary

/s/ Kevin E. Grant

Kevin E. Grant

Signature Page to Amendment to Employment Agreement of Kevin E. Grant